11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Eastland County Appraisal District            * From the 91st District Court
and Brown County Appraisal District,            of Eastland County,
                                                Trial Court No. CV1644175.

Vs. No. 11-17-00135-CV                        * June 13, 2019

Peninsula Pipelines (North Texas), LLC,       * Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Willson, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the appeal
should be dismissed for lack of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against the party incurring same.